PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On July 20,2004, claimant Jerry Hainer was traveling on a bridge in Chief Logan State Park in Logan County when several boards on the bridge came loose and damaged the underside of the vehicle.
2. Respondent was responsible for the maintenance of the roads in Chief Logan State Park which it failed to maintain properly on the date of this incident.
3. As a result of this incident, claimants’ vehicle sustained damage in the amount of $1,568.23.
4. Respondent agrees that the amount of $1,568.23 for the damages put forth by the claimants is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of the bridge in Chief Logan State Park on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimants’ vehicle; and that tire amount of the damages agreed to by the paities is fair and reasonable. Thus, claimants may make a recovery for their loss.
*131Accordingly, the Court is of the opinion to and does make an award in the amount of $1,568.23.
Award of $1,568.23.